                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

VIOLA ADAMS                                                           PLAINTIFF
versus                                       Civil Action No. 4:18cv27-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

RAVEN BRADY, ET AL.                                                   PLAINTIFFS
versus                                       Civil Action No. 4:18cv28-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

FRED BROWN                                                            PLAINTIFF
versus                                       Civil Action No. 4:18cv37-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

JAMES CONLEY                                                          PLAINTIFF
versus                                       Civil Action No. 4:18cv39-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

LADONNAL CURRY                                                        PLAINTIFF
versus                                       Civil Action No. 4:18cv34-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

DENISE HARRIS                                                         PLAINTIFF
versus                                       Civil Action No. 4:18cv36-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

LESTER HERROD                                                         PLAINTIFF
versus                                       Civil Action No. 4:18cv40-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

BARBARA HOLMES                                                        PLAINTIFF
versus                                       Civil Action No. 4:18cv152-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

DEBBIE HUBBARD                                                        PLAINTIFF
versus                                       Civil Action No. 4:18cv29-MPM-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

LASHERRY IRBY                                                         PLAINTIFF
versus                                       Civil Action No. 4:18cv88-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

BOSTON LEON JOHNSON                                                   PLAINTIFF
versus                                       Civil Action No. 4:18cv41-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS

CURTIS KINCAID                                                        PLAINTIFF
versus                                       Civil Action No. 4:18cv30-DMB-JMV
MERITOR, INC., ET AL.                                               DEFENDANTS
JO ELLEN KINCAID                                                                       PLAINTIFF
versus                                                        Civil Action No. 4:18cv32-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

CHARLIE MACK                                                                           PLAINTIFF
versus                                                        Civil Action No. 4:18cv42-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

PRISCILLA MCAFEE                                                                       PLAINTIFF
versus                                                        Civil Action No. 4:18cv33-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

JOHN PARKER                                                                            PLAINTIFF
versus                                                        Civil Action No. 4:18cv43-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

BETTY J. PHILLIPS                                                                      PLAINTIFF
versus                                                        Civil Action No. 4:18cv97-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

MARY SINGLETON                                                                         PLAINTIFF
versus                                                        Civil Action No. 4:18cv31-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

JOHNNIE AND JERRY WILLIAMS                                                             PLAINTIFFS
versus                                                        Civil Action No. 4:18cv35-DMB-JMV
MERITOR, INC., ET AL.                                                                DEFENDANTS

EARLINE WILLIS                                                                         PLAINTIFF
versus                                                        Civil Action No. 4:18cv44-DMB-JMV
MERITOR, INC., ET AL.                                                             DEFENDANTS

                                   ORDER AMENDING CMO



      The Court, having considered the current status of these cases, finds the Case

Management Order deadlines should be and are hereby amended as follows:

      1) The dispositive and Daubert motions deadline as relates to general causation is now 5/12/19

          with responses due 6 /12/19 and replies due 6/26/19.

      2) The specific causation deadlines are extended to 12/1/19 for all discovery (except of

          designated experts), and on this date, all experts of the plaintiffs as relates to specific

          causation shall be designated; plaintiffs’ expert depositions shall be completed by 2/30/20;
   defendants’ designation of experts completed by 3/14/20; completion of defendants’ experts

   depositions no later than 5/14/20; and dispositive and/or Daubert motions due by 6/29/20,

   responses 7/29/20, and replies 8/13/20.

SO ORDERED this, the 14th day of March, 2019.



                                       /s/ Jane M. Virden
                                       UNITED STATES MAGISTRATE JUDGE
